Norcross, J.,
dissenting:
I am unable to concur in the opinion of the court in this case. The court having granted a rehearing, the proceeding was in the same condition it was before hearing had. Prior to the argument on rehearing the court's attention was directed to the fact that respondent had, by mistake, failed to certify a complete transcript upon the return of the writ, and a correct transcript, duly certified, was presented for the consideration of the court. I think it was the duty of the court, under these circumstances, to have proceeded with the *203consideration of the ease upon the corrected record. (Comp. Laws, 3538.) The corrected transcript of the justice’s record shows that an oral answer, denying all the allegations of the plaintiff’s complaint, was filed. My views of the law, upon the record as thus presented, are briefly expressed in my concurring opinion rendered upon the original hearing in this case.